                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

MARSHALL A. DRAYTON, II,          :
    Plaintiff,                    :
                                  :
    v.                            :                    No. 19-cv-1265
                                  :
BERKS COUNTY JAIL SYSTEM, et al., :
    Defendants.                   :

                                        MEMORANDUM

Joseph F. Leeson, Jr.                                               April 9, 2019
United States District Judge


        Plaintiff Marshall A. Drayton, II, a prisoner at the Berks County Jail who is representing

himself (proceeding pro se), brings this civil action pursuant to 42 U.S.C. § 1983, against the

Berks County Jail System, Kent Davis (Medical), Jesse Kirsh (Medical), Officer Umbenhaur,

Officer Zema, Officer Spotts, Dan VanBilliard, Warden Janine Quigley, Captain Castro, the

“Mail Booking Property Dpt.,” and A Satter (Medical). He raises claims challenging the

conditions of his confinement. Drayton also seeks leave to proceed in forma pauperis. For the

following reasons, the Court will grant Drayton leave to proceed in forma pauperis and dismiss

his Complaint with leave to amend.

   I.      FACTS

        Drayton’s Complaint challenges various conditions of prison life at the Berks County

Jail. The facts giving rise to his claims are as follows:

   Assulted [sic], harassed, taunted, retaliated against, threatened, rights violated,
   discriminated against, subjected to cruel and unusual punishments, deliberate
   physical, mental and property damage defermated [sic], defrauded, life endangered,
   victimized, abused, sexually harassed, intimidated, falsely accused, reported,
   deliberately provide false information during an internal investigation (hate crimes)
   tortured treated unjustly, racially discriminated against, minoritized. [Maintenance]

                                                  1
      failed to screw shower drain back on properly. Spotts ordered the use of excessive
      force shooting [assault] rifle in cell to wake me from sleep. Spotts targeted and
      entrapped me to cover up details of water issues. Zema, Umbenhaur excessive force,
      attempted murder, serious bodily injury, reposted false info to mental health
      authority, thrown away legal and personal mail non-contraband items not once but
      twice personal mail tampered. J. Kirsh said “nice groin” during a penile exam,
      unnecessary comment, deliberate denial of prescribed neuropain meds. K. Davis
      scrutinized me and coerce me to take medication that I repeatedly said it’s a mix up
      for cholesterol. Denied breathing treatment for asthma, purposely denying mail
      shipment and added service fees. My food was injected with some sort of substance
      in retaliation and intimidate me for writing grievances on staff, oilly [sic], parsidic
      [sic] water system. Defrauded Administration Segregation records by overseer. As a
      collective including Warden try to cover up staffs conduct and unexcusable behavior.
      The facility has 24 hr Audio & video surveillance everywhere in building (suppres[s]
      evidence)

(Compl. at 6.) 1

      Drayton claims to have suffered injuries in the form of a gash in his foot from the shower, a

knot on the back of his head “when slammed down handcuffed behind back already,” bruises,

increased “neuro siatic pain in spine,” stiffness in his neck, swelling in his abdomen, additional

problems with his neck and shoulder, and respiratory problems. (Id.) As relief, Drayton seeks

$6 million in damages, “deeds to the estate,” a criminal prosecution, and additional assets. (Id.)

      II.      STANDARD OF REVIEW

            As Drayton is proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(ii) applies, which

requires the Court to dismiss the Complaint if it fails to state a claim. Whether a complaint fails

to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions

to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184

F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether the complaint

contains “sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory



1
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.
                                                   2
allegations do not suffice. Id. As Drayton is proceeding pro se, the Court construes his

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

   III.      DISCUSSION

   “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Drayton’s Complaint fails to state a claim as pled.

          A. Generalized Allegations

          A major defect in Drayton’s Complaint is Drayton’s reliance on conclusory terms to state

his claims without any supporting facts describing who harmed him, how they harmed him, and

when and where the events giving rise to his claims took place. For example, he alleges he was

harassed, retaliated against, and subjected to excessive force and cruel and unusual punishment.

However, those are conclusions, and Drayton has not supported those conclusions with facts

such as who did what, when the events giving rise to his claims occurred, and how he was

injured. Accordingly, many of Drayton’s unsupported allegations fail to state a claim.

          Another major defect in Drayton’s Complaint is his failure to allege how most of the

Defendants were involved in the events giving rise to his claims. “A defendant in a civil rights

action must have personal involvement in the alleged wrongs.” See Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d Cir. 1988). Furthermore, “[b]ecause vicarious liability is inapplicable to . . .

§ 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. There

are “two general ways in which a supervisor-defendant may be liable for unconstitutional acts

undertaken by subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014),



                                                  3
reversed on other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015). First, a supervisor may

be liable if he or she “with deliberate indifference to the consequences, established and

maintained a policy, practice or custom which directly caused [the] constitutional harm.” Id.

(quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004)

(alteration in original)). “Second, a supervisor may be personally liable under § 1983 if he or she

participated in violating the plaintiff's rights, directed others to violate them, or, as the person in

charge, had knowledge of and acquiesced in the subordinate’s unconstitutional conduct.” Id.

“[T]he level of intent necessary to establish supervisory liability will vary with the underlying

constitutional tort alleged,” and is deliberate indifference in the case of Eighth Amendment

claims. Id. at 319.

        Because of the brief and generalized nature of many of Drayton’s allegations, it is not

clear how, if at all, most of the Defendants participated in the violation of his constitutional

rights. Indeed, some of the Defendants are not mentioned at all in the body of the Complaint.

Drayton’s allegation that the Warden tried to “cover up” her staff’s conduct is far too generalized

to state a plausible claim against the Warden or to even put her on notice as to the nature of

Drayton’s claims against her. The large number of Defendants and the fact that the conduct

giving rise to Drayton’s claims appears to involve numerous unrelated incidents also confuses

and complicates any understanding of his claims, including which claims are brought against

each Defendant. See Lawal v. McDonald, 546 F. App’x 107, 113 (3d Cir. 2014).

        Drayton also has not stated a claim against the “Mail Booking Property Dpt” because

jails and their departments are not considered persons for purposes of § 1983. See Regan v.

Upper Darby Twp., Civ. A. No. 06-1686, 2009 WL 650384, at *4 (E.D. Pa. Mar. 11, 2009) (“[A]

prison or correctional facility is not a ‘person’ that is subject to suit under federal civil rights



                                                    4
laws.”); see also Collins v. S. Central Reg’l Jail, No. 2:16-cv-08015, 2018 WL 3550112 (S.D.

W. Va. June 25, 2018) (noting that a regional jail’s maintenance department was not a person

under § 1983), Report and Recommendation adopted by 2018 WL 3543080 (S.D. W. Va. Jul. 23,

2018). Nor has he stated a claim against the Berks County Jail System because municipal

entities are only liable under § 1983 if a policy or custom caused the claimed constitutional

violations and there is no suggestion of any such policy or custom here. See Monell v. Dep’t of

Soc. Servs. of N.Y., 436 U.S. 658, 691 (1978); McTernan v. City of York, 564 F.3d 636, 658 (3d

Cir. 2009) (a plaintiff “must identify [the] custom or policy, and specify what exactly that

custom or policy was” to satisfy the pleading standard). Furthermore, to the extent Drayton is

seeking the imposition of criminal charges, the Court cannot direct that relief. See Godfrey v.

Pennsylvania, 525 F. App’x 78, 80 n.1 (3d Cir. 2013) (per curiam) (“[T]here is no federal right

to require the government to initiate criminal proceedings.” (citing Linda R.S. v. Richard D., 410

U.S. 614, 619 (1973))); Mikhail v. Kahn, 991 F. Supp. 2d 596, 636 (E.D. Pa. 2014) (“[F]ederal

courts lack the power to direct the filing of criminal charges.”), aff’d, 572 F. App’x 68 (3d Cir.

2014) (per curiam).

       B. Specific Allegations

       Although most of Drayton’s allegations are too generalized to link to a given Defendant,

the Court is able to identify, and therefore address, some of Drayton’s more specific allegations

that appear to pertain to specific Defendants or discuss specific conduct.

       Drayton alleges that “[Maintenance] failed to screw shower drain back on properly” and

suggests he was injured in the shower. (Compl. at 6.) However, this allegation amounts at most

to negligence, and negligent conduct which causes unintended injury to an inmate does not

amount to a constitutional violation. See Davidson v. Cannon, 474 U.S. 344, 347 (1986);



                                                 5
Daniels v. Williams, 474 U.S. 327, 328 (1986). Accordingly, any claims based on the failure to

properly screw on the shower drain must be dismissed.

       Drayton also alleges that Officer Spotts “ordered the use of excessive force shooting

[assault] rifle in cell to wake me from sleep” and “entrapped me to cover up details of water

issues.” (Compl. at 6.) The second allegation is too conclusory to state a plausible

constitutional claim against Officer Spotts, as it is not clear what Officer Spotts is alleged to have

done or not done that could lead to a constitutional claim. However, Drayton will be permitted

to proceed on his excessive force claim against Officer Spotts at this time.

       As to Defendants Zema and Umbenhaur, Drayton states that those Defendants are liable

for “excessive force, attempted murder, serious bodily injury, repost[ing] false info to mental

health authority, throw[ing] away legal and personal mail non-contraband items not once but

twice personal mail tampered.” (Compl. at 6.) Many of those allegations are, again, conclusory

and do not plausibly allege that Zema or Umbenhaur, by virtue of specified acts or omissions,

violated Drayton’s rights. Additionally, the disposal of Drayton’s property does not give rise to

a constitutional claim. See Brown v. Warden Pike Cty. Corr. Facility, 693 F. App'x 176, 177 (3d

Cir. 2017) (per curiam) (“Adequate post-deprivation remedies include prison grievance programs

and state tort law.”); Shakur v. Coelho, 421 F. App’x 132, 135 (3d Cir. 2011) (per curiam)

(explaining that the Pennsylvania Tort Claims Act provides an adequate remedy for a willful

deprivation of property); Tapp v. Proto, 404 F. App’x 563, 567 (3d Cir. 2010) (per curiam)

(“[D]eprivation of inmate property by prison officials does not state a cognizable due process

claim if the prisoner has an adequate post-deprivation state remedy.”). While the disposal of

Drayton’s legal property could give rise to a claim for denial of access to the courts if he had

been impeded from pursuing a non-frivolous claim in court, his Complaint makes no such



                                                  6
allegation. See, e.g., Diaz v. Holder, 532 F. App’x 61, 63 (3d Cir. 2013) (per curiam)

(explaining that “[a]ctual injury [sufficient to establish an access to the courts claim] occurs

when a prisoner demonstrates that a ‘nonfrivolous’ and ‘arguable’ claim was lost because of the

denial of access to the courts.” (quoting Christopher v. Harbury, 536 U.S. 403, 415 (2002)).

Finally, Drayton’s allegations about two instances in which his personal mail was “tampered”

with are conclusory and, even liberally construed, do not give rise to a constitutional claim. See

Bieregu v. Reno, 59 F.3d 1445, 1452 (3d Cir. 1995), abrogated on other grounds by Lewis v.

Casey, 518 U.S. 343 (1996); Johnakin v. Berks Cty. Jail Sys., No. 18-CV-749, 2018 WL

2352510, at *5 (E.D. Pa. May 21, 2018) (“Two instances of confiscated mail do not on their own

give rise to a constitutional violation.”). In sum, none of Drayton’s allegations against Zema and

Umbenhaur state a plausible basis for a claim.

       Drayton alleges that Defendant Kirsh “said ‘nice groin’ during a penile exam” and denied

Drayton “prescribed neuropain meds,” and that Defendant Davis “scrutinized” him and coerced

him “to take medication that I repeatedly said it’s a mix up for cholesterol.” (Compl. at 6.)

“Allegations of verbal abuse or threats, unaccompanied by injury or damage, are not cognizable

under § 1983, regardless of whether the inmate is a pretrial detainee or sentenced prisoner.”

Brown v. Hamilton Police Dep’t, No. CIV. A. 13-260 MAS, 2013 WL 3189040, at *2 (D.N.J.

June 21, 2013), aff’d sub nom., Brown v. Hamilton Twp. Police Dep’t Mercer Cty., N.J., 547 F.

App’x 96 (3d Cir. 2013); Maclean v. Secor, 876 F. Supp. 695, 698-99 (E.D. Pa. 1995) (“It is well

established that verbal harassment or threats will not . . . without some reinforcing act

accompanying them, state a constitutional claim.”). Accordingly, Kirsh’s comment, even if

inappropriate, does not give rise to a constitutional claim.




                                                  7
          Kirsh and Davis would be liable to Drayton if they acted with deliberate indifference to

his serious medical needs. See Farmer v. Brennan, 511 U.S. 825, 835 (1994). 2 A prison official

is not deliberately indifferent “unless the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

at 837. Drayton suggests that Davis may have “coerced” him to take improper medication, but

his allegation is so brief and unclear that it does not plausibly suggest that Davis acted with

deliberate indifference to Drayton’s health or safety. Drayton’s allegations against Kirsh are

somewhat clearer but amount to only one sentence fragment, i.e., “deliberate denial of prescribed

neuropain meds.” (Compl. at 6.) The nature of Drayton’s underlying medical need is not clear,

nor are the circumstances surrounding Kirsh’s alleged denial of medication to Drayton.

Accordingly, the Court will dismiss these claims.

    IV.      CONCLUSION

    For the foregoing reasons, the Court will dismiss Drayton’s Complaint for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), with the exception of his excessive force claim

against Officer Spotts based on his allegation that Officer Spotts directed the shooting of an

assault rifle into his cell to wake him up. As it is possible that Drayton could amend the

dismissed claims, he will be given an opportunity to file an amended complaint in accordance




2
 It is unclear from the Complaint whether Drayton was a pretrial detainee or convicted inmate at
the time of events giving rise to his claims. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir.
2005) (explaining that the Eighth Amendment governs claims brought by convicted inmates
challenging their conditions of confinement, while the Due Process Clause of the Fourteenth
Amendment governs claims brought by pretrial detainees). However, the standard under the
Eighth Amendment and Fourteenth Amendment for claims of deliberate indifference to medical
needs is essentially the same for purposes of the analysis. See Parkell v. Morgan, 682 F. App’x
155, 159 (3d Cir. 2017) (per curiam).
                                                  8
with the Court’s Order, which follows. If Drayton fails to file an amended complaint, his

Complaint will only be served on Officer Spotts.



                                            BY THE COURT:


                                            /s/ Joseph F. Leeson, Jr.____________________
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge




                                               9
